Allowable Subject Matter
Claim 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicants independent claims 21, 34 and 39 disclose: receiving application performance events from a plurality of computing devices, wherein the application performance events correspond to operations of a computer application program executing on each of the plurality of computing devices; calculating, using application performance data extracted from the application performance events, types of errors leading to a crash of the computer application program on one or more of the plurality of computing devices; identifying at least one type of error of the types of errors associated with a crash of a particular version of the computer application program; calculating, for the particular version of the computer application program, a user experience score based at least in part on the at least one type of error associated with the crash of the particular version of the computer application program; and causing a display to display information relating to the user experience score for the particular version of the computer application program.
As previously indicated in allowable related applications, prior art fails to disclose: calculating, using application performance data extracted from the application performance events, types of errors leading to a crash of the computer application program on one or more of the plurality of computing devices; calculating, for the particular version of the computer application program, a user experience score based at least in part on the at least one type of error associated with the crash of the particular version of the computer application program; and causing a display to display information relating to the user experience score for the particular version of the computer application program. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record. The current application claims identifying at least one type of error of the types of errors associated with a crash of a particular version of the computer application program. The parent and related applications fail to claim this limitation. 
Prior art Wang (US 8,826,314) discloses a Q-score for proactive assessment of users' quality of experience. In one embodiment, Q-score can construct a single quality of experience score using performance metrics collected from the network and/or customer equipment. In one embodiment, Q-score can include at least two components: (i) offline learning of the association between the service quality of experience and the network performance metrics collected, such as from the servers, routers, switches and/or customer or premises equipment; and (ii) online computation of the score for individual users or groups of users. In one embodiment, Q-score can capture the quality of experience by users (e., in real-time or otherwise) and can provide service providers with rapid notification of service issues, such as giving them a lead time of several hours before a user(s) complains to a call center (column 5, lines 20-34).
Prior art Lantz (US 2006/0277442) disclose wherein a software error in a mobile computing device is patched in the field when an application executing on the device crashes. The usage pattern of the device determines the type of crash data that is submitted to a crash server. The crash data is compared to registration information to identify the availability of an application fix that overcomes the error that caused the device software to crash. Crash information that identifies information corresponding to the device where the crash occurred is submitted to a patch detection server. The patch detection server generates XML schema based on the crash information. The application fix is located on the patch server using the XML schema and a patch identifier associated with the application fix (Abstract).
Prior art Mahaffey (US 2011/0145920) identifies mobile applications that can have an adverse effect on a mobile device or mobile network. In an implementation, a server monitors behavioral data relating to a mobile application and applies a model to determine if the application has an adverse effect or has the potential to cause an adverse effect on a mobile device or a network the mobile device may connect to (Abstract). The system can identify the actual adverse effect rather than the potential to have such an effect given the behavioral data. The adverse effects that are contained on the device (e.g., battery overuse, crashes, slowness, or sluggish application response), the system can detect a potential adverse effect based on the behavioral data (e.g., using more battery than typical applications, high CPU utilization) or detect the actual adverse effect (e.g., the device running out of battery, crashes occurring, UI waiting notifications) (¶0056). The output of the system can include disposition information (e.g., a determination that a particular application may have an adverse effect on the network, client, or both). The disposition information includes an adverseness score of the application program, the higher the score the more likely the application is to be adverse. In contrast, a lower adverseness score value may indicate that the application is less likely to be adverse (¶0057).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113